Citation Nr: 1108367	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-26 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1989 to February 1992.  

In February 2009, the Board of Veterans' Appeals (Board) denied reopening of claims for service connection for multiple disabilities, as well as denying service connection for hepatitis A and diabetes mellitus on a direct basis; this decision reopened a claim for service connection for a low back disability and remanded the reopened claim to the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO) for a nexus opinion.    

A VA evaluation of the Veteran's low back disability, with nexus opinions, was obtained in April 2009.  Consequently, there has been substantial compliance with the February 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2008, and a copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for a low back disability; and he has otherwise been assisted in the development of his claim.

2.  The Veteran's statements that he currently has a low back disability due to service are not competent.

3.  The Veteran's low back was injured in a postservice automobile accident in December 1994.

4.  The April 2009 conclusion by a VA examiner, based on physical examination and a review of the claims files, that the Veteran's current low back disability is not causally related to service injury is competent, credible, and highly probative evidence.

5.  The Veteran does not currently have a low back disability that is causally related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in June 2006, prior to adjudication, that informed him of the requirements to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in the June 2006 letter on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  a relevant VA examination was conducted in April 2009.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his September 2008 personal hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the September 2008 videoconference hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).


Analysis of the Claim

The Veteran seeks service connection for a low back disability.  He has contended, including at his September 2008 videoconference hearing, that he injured his back in service and that it has continued to bother him ever since service.  Because the postservice evidence does not show a chronic low back disability until a number of years after discharge and the April 2009 nexus opinion is against the claim, the preponderance of the evidence is against the claim and the appeal will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment records reveal that the Veteran complained in July 1989 of low back pain for the previous three days, for which he was given Motrin.  He complained in May 1990 of a two week history of low back pain.  Examination revealed deformities of the spinal column, and possible strain of the lower back was diagnosed.  He complained in June 1990 of low back pain for the previous month due to trauma, and muscle strain of the low back was diagnosed.  He complained of back pain in August 1990, and chronic low back pain was diagnosed.  There are no subsequent complaints or findings of low back disability in the service treatment records on file.

Private treatment records dated in December 1994 reveal that the Veteran injured his neck and low back when his tractor trailer was rear-ended by another tractor trailer; he denied any prior problems with his lower back or neck.  X-rays of the lower back were within normal limits apart from the lack of lumbar lordosis.  A January 1995 MRI showed L4-S1 disc herniation.  

According to a July 1995 report from Seaway Orthopedics, motor and sensory testing of the lower extremities was considered normal.

According to August 1995 reports from Grandview Occupational Health, the Veteran had chronic lumbosacral strain with MRI evidence of herniated nucleus pulposus at L4-S1 without impingement and disc degeneration at L3-L4 due to the December 1994 accident.

Mild degenerative changes of the low back with slight disc space narrowing were noted on X-ray studies in September 1996; a chronic back disability was diagnosed on evaluation in September 1996.  The Veteran attributed his low back problems to service injury, but the examiner noted that the service treatment records described minimal lumbosacral strain without therapy while the Veteran's post-service, December 1994 injury was compensatory.

The assessment on private treatment reports dated in June 1997 was low back/sciatica secondary to disc herniation.

The impression on VA spinal evaluation in March 2000 was chronic low back pain with multilevel disk bulging.

According to a December 2006 statement from R.S. Pocze, M.D., the Veteran was known to have disk herniations dating from the 1991 Gulf War.  Examination revealed tenderness in the mid line at the L5-S1 level and pain was induced with extension of the low back.

According to a February 2007 letter from M.F. Philip, M.D., of Southcoast Surgery, the Veteran incurred severe low back pain from a back injury in 1992 when he fell off of a moving 21/2 ton truck; he had slight improvement until 1994, when he was rear-ended by a tractor trailer.  He had has low back pain with radiation ever since.

The Veteran testified at his videoconference hearing in September 2008 that his low back problems began in service when he fell from a truck.  

An MRI of the low back in October 2008 reveals disc extrusions with impingement L4-S1 and significant central canal stenosis from L2-L3 and L4-L5.

After review of the claims files and examination of the Veteran, the examiner on VA evaluation in April 2009 diagnosed intervertebral disk disease of the lumbosacral spine.  The examiner concluded that it was unlikely that the degree of low back injury sustained during the Veteran's service back injury would have caused his current low back disorder and that his current low back disability appeared to be due to his postservice automobile accident.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

While there is evidence in service of low back problems, and the Veteran is competent to report his service low back problems, he is clearly not competent to report that his current low back disability, involving a herniated disc, is due to service.  Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The Board finds the April 2009 medical report against the claim is of more probative value than the December 2006 and February 2007 statements in support of the claim.  There is no indication in the record that Drs. Pocze and Philips reviewed the Veteran's service treatment records.  In fact, these statements appear to be based on the Veteran's subjective medical history, as there is no reference to any other medical evidence to support the statements.  In contrast, the examiner in April 2009 reviewed the claims files and refers to relevant medical evidence, including the Veteran's service treatment records and the reports of the automobile accident in 1994.  Moreover, the examiner in April 2009 provides a rationale based on the medical evidence for the opinion, namely that there was no evidence of treatment after service until the Veteran was injured when his vehicle was struck in December 1994.  In fact, the Veteran denied prior low back problems when evaluated after the accident in December 1994.

The Board has considered the September 2008 testimony in support of the Veteran's claim for low back disability.  While the Veteran contends that his current low back disability is due to service injury, he is not competent to provide an opinion on the etiology of a disability such as a herniated disc and the weight of the medical evidence on file is against the claim.  His account has been investigated through obtaining a medical opinion which is against the claim, akin to the third prong of Jandreau.  

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


